NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS DE JESUS MONROY-ACEVADO,                   No.    15-71319

                Petitioner,                     Agency No. A071-598-471

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges

      Luis De Jesus Monroy-Acevado, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of

removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider Monroy-Acevado’s contention as to his

family as a social group because he did not raise it to the agency. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Substantial evidence supports the agency’s determination that Monroy-

Acevado failed to establish a nexus between the harm he fears and a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus, Monroy-

Acevado’s withholding of removal claim fails. See id. at 1015-16.

      We reject Monroy-Acevado’s contention that the agency violated his due

process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (error

required to prevail on due process claim).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                    15-71319